DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  lines 1-2 recites “substantially completely”, it is unclear exactly what is meant by this as the two words have different definitions.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers et al. (“Lemmers”; US 2016/0149469), in view of Blackwelder et al. (“Blackwelder”; US 2011/0024567).
Regarding claim 1: Lemmers discloses a gas turbine engine (Fig. 1) defining a radial direction (in the direction of 140) and an axial direction (120), the gas turbine engine comprising: 
a compressor section (150) and a turbine section (190) arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath (through blades 140, not the outer shell of the housing is removed in the figure); 
a rotary component (197) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (since they are connected in Fig. 1); 
an electric machine (300, Fig. 3, within 199 in Fig.1) coupled to the rotary component (via 304, see Fig. 3) at least partially inward of the core air flowpath along the radial direction (as shown in Fig. 1); and 
a cavity wall defining at least in part a buffer cavity (not labeled in Fig. 3, but clearly shown surrounding the stator 321 and rotor 318, interior to outer housing 302), the buffer cavity surrounding at least a portion of the electric machine (as shown in Fig. 3).
Lemmers does not explicitly disclose the buffer cavity to thermally insulate the electric machine.
However, Blackwelder discloses a buffer cavity (59, Fig. 3) surrounding an electric machine (48) to thermally insulate he electric machine (paragraph 0026, the electric machine is air cooled within the cavity).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the buffer cavity of Lemmers to be thermally insulating, as disclosed by Blackwelder, in order to cool the electric machine efficiently (paragraph 0026).
Regarding claim 2: Lemmers further discloses the buffer cavity extends from a location forward of the electric machine to a location aft of the electric machine (since it completely surround the electric machine on both forward and aft sides, as shown in Fig. 3).
Regarding claim 3: Lemmers further discloses the buffer cavity is positioned at least partially between the electric machine and the core air flowpath (since the core air flowpath will flow past the outer radius of the tail cone 199).
Regarding claim 4: Lemmers further discloses the electric machine is mounted at least partially within or aft of the turbine section along the axial direction (in this case, aft of the turbine section 190).
Regarding claim 5: As stated above, Lemmers discloses a buffer cavity.
Lemmers does not explicitly disclose a cooling duct in airflow communication with the buffer cavity for providing a cooling airflow to the buffer cavity.
However, Blackwelder discloses a cooling duct in airflow communication with the buffer cavity for providing a cooling airflow to the buffer cavity (paragraph 0026, the electric machine is air cooled within buffer cavity 59, implying there must be a cooling duct).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the buffer cavity of Lemmers to be include a cooling duct, as disclosed by Blackwelder, in order to cool the electric machine efficiently (paragraph 0026).
Regarding claim 7: Lemmers further discloses an electric machine lubrication system (316, 320, Fig. 3), wherein the electric machine lubrication provides a thermal fluid (in this case oil).
Lemmers does not explicitly disclose wherein the cavity wall further defines at least in part an electric machine sump, wherein the electric machine lubrication system is in fluid communication with the electric machine sump for providing a thermal fluid to the electric machine sump.
However, Blackwelder discloses the cavity wall further defines at least in part an electric machine sump (32, since it receives oil from oil jets, paragraph 0022), wherein the electric machine lubrication system is in fluid communication with the electric machine sump for providing a thermal fluid to the electric machine sump (via oil jets, not shown).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric machine lubrication system to include the sump of Blackwelder in order to allow for the thermal fluid to collect.
Regarding claim 8: As stated above, Lemmers discloses a cavity wall of the buffer cavity.
While, Lemmers does not explicitly disclose an electric machine sump, Blackwelder discloses an electric machine sump.  Blackwelder further discloses the electric machine sump is positioned opposite the cavity wall of the buffer cavity (unlabeled wall separating 32 from 59).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric machine lubrication system to include the sump of Blackwelder in order to allow for the thermal fluid to collect.
Regarding claim 9: Lemmers discloses an engine lubrication system (inherent, all engines must be lubricated), wherein the engine lubrication system operates independently of the electric machine lubrication system (since Lemmers only discloses the electric machine lubrication system operating on the electric machine and differential 308).
Regarding claim 10: Lemmers further discloses the electric machine is an electric generator (300, paragraph 0024).
Regarding claim 11: Lemmers further discloses the electric generator is a permanent magnet electric generator (paragraph 0024, PMG 318) comprising a plurality of permanent magnets (at least one in the stator and one in the rotor, paragraph 0024).
Regarding claims 12 and 13: Lemmers discloses a permanent magnet generator within a buffer cavity.
Lemmers does not explicitly disclose a cooling system operable with the buffer cavity, wherein the plurality of permanent magnets each define a Curie temperature limit, and wherein the cooling system maintains a temperature of each of the permanent magnets below the Curie temperature limit, and regarding claim 13, below at least about a 50°F limit of the Curie temperature limit.
However, Blackwelder discloses a cooling system (paragraph 0026) operable with the buffer cavity, wherein the plurality of permanent magnets (48 is a permanent magnet generator as well) each define a Curie temperature limit (inherent to permanent magnets).
 While Lemmers and Blackwelder may not explicitly disclose the cooling system maintains a temperature of each of the permanent magnets below the Curie temperature limit, and regarding claim 13, below at least about a 50°F limit of the Curie temperature limit, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Therefore, the skilled artisan would appreciate that the magnets must be kept at an optimal working temperature below the Curie temperature limit in order to ensure the generator can properly function.
Further, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the buffer cavity of Lemmers to be include a cooling system, as disclosed by Blackwelder, in order to cool the electric machine efficiently (paragraph 0026).
Regarding claim 14: Lemmers further discloses the electric machine is mounted coaxially with the rotary component (197, via 304, Fig. 3).
Regarding claim 16: Lemmers further discloses the buffer cavity substantially completely surrounds the electric machine (as shown in Fig. 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers and Blackwedler as applied to claim 5 above, and further in view of Legare et al. (“Legare”; US 2010/0247297).
Regarding claim 6: Lemmers discloses a fan positioned at a forward end of the gas turbine engine and Blackwelder discloses a cooling duct.
Lemmers and Blackwelder do not explicitly disclose a cooling duct is additionally in airflow communication with at least one of the fan or the compressor section.
However, Legare discloses a cooling duct (34 leading into 30, Fig. 2) is additionally in airflow communication with at least one of the fan or the compressor section (in this case, fan 14, Fig. 1).
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gas turbine engine and cooling duct to be in communication with the fan, as disclosed by Legare, in order to use bypass air to cool components (paragraph 0002).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers and Blackwedler as applied to claim 1 above, and further in view of Hippen et al. (“Hippen”; US 2015/0256051).
Regarding claim 15: Lemmers discloses a cavity wall, but does not explicitly disclose the cavity wall includes insulation.
However, Hippen discloses a cavity wall of an electric machine (paragraph 0004) includes insulation (paragraph 0002).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cavity wall of Lemmers to include the insulation of Hippen in order to mitigate the effect of heat conduction (paragraph 0014).
Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, in view of Blackwedler and Rolt (US 2013/0094963).
Regarding claim 17: Lemmers discloses a propulsion system for an aeronautical device (Fig. 1) comprising:
a gas turbine engine (Fig. 1) defining a radial direction (in the direction of 140) and an axial direction (120), the gas turbine engine comprising: 
a compressor section (150) and a turbine section (190) arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath (through blades 140, not the outer shell of the housing is removed in the figure); 
a rotary component (197) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (since they are connected in Fig. 1); 
an electric machine (300, Fig. 3, within 199 in Fig.1) coupled to the rotary component (via 304, see Fig. 3) at least partially inward of the core air flowpath along the radial direction (as shown in Fig. 1); and 
a cavity wall defining at least in part a buffer cavity (not labeled in Fig. 3, but clearly shown surrounding the stator 321 and rotor 318, interior to outer housing 302), the buffer cavity surrounding at least a portion of the electric machine (as shown in Fig. 3).
Lemmers does not explicitly disclose an electric propulsor, the electric machine electrically connected to the electric propulsor, or the buffer cavity to thermally insulate the electric machine.
However, Rolt discloses an electric propulsor (12) and, an electric machine (16) electrically connected to the electric propulsor (via 26).
And, Blackwelder discloses a buffer cavity (59, Fig. 3) surrounding an electric machine (48) to thermally insulate he electric machine (paragraph 0026, the electric machine is air cooled within the cavity).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the electric propulsor of Rolt in order to reduce fuel burn (Rolt paragraph 0005), and to modify the buffer cavity of Lemmers to be thermally insulating, as disclosed by Blackwelder, in order to cool the electric machine efficiently (Blackwelder paragraph 0026).
Regarding claim 18: Lemmers further discloses the buffer cavity extends from a location forward of the electric machine to a location aft of the electric machine (since it completely surround the electric machine on both forward and aft sides, as shown in Fig. 3).
Regarding claim 19: Lemmers further discloses the buffer cavity is positioned at least partially between the electric machine and the core air flowpath (since the core air flowpath will flow past the outer radius of the tail cone 199).
Regarding claim 20: Lemmers further discloses an electric machine lubrication system (316, 320, Fig. 3), wherein the electric machine lubrication provides a thermal fluid (in this case oil).
Lemmers does not explicitly disclose wherein the cavity wall further defines at least in part an electric machine sump, wherein the electric machine lubrication system is in fluid communication with the electric machine sump for providing a thermal fluid to the electric machine sump.
However, Blackwelder discloses the cavity wall further defines at least in part an electric machine sump (32, since it receives oil from oil jets, paragraph 0022), wherein the electric machine lubrication system is in fluid communication with the electric machine sump for providing a thermal fluid to the electric machine sump (via oil jets, not shown).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric machine lubrication system to include the sump of Blackwelder in order to allow for the thermal fluid to collect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,308,366. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7, 8, and 17 of the instant application are disclosed in claims 1 and 17 of the patented application.  The remaining claim numbers disclose one another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it has all been previously cited in the parent applications to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN GUGGER/Primary Examiner, Art Unit 2832